USCA11 Case: 20-13790      Date Filed: 05/28/2021   Page: 1 of 7



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-13790
                             Non-Argument Calendar
                             ________________________

                    D.C. Docket Nos. 1:13-cr-00117-WS-N-2,
                            1:13-cr-00117-WS-N-2


DAVID PETERSEN,

                                                               Petitioner-Appellant

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (May 28, 2021)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      David Petersen, who is proceeding pro se, currently is serving supervised

release for his federal convictions for conspiracy to commit securities and wire
              USCA11 Case: 20-13790          Date Filed: 05/28/2021   Page: 2 of 7



fraud, aiding and abetting securities fraud, and aiding and abetting wire fraud.

After we affirmed his convictions and sentence1 and the district court’s decision

denying his motion for a new trial 2, Defendant filed a motion to vacate his

sentence and convictions under 28 U.S.C. § 2255. The district court denied that

motion and we denied Defendant’s application for a certificate of appealability.

          Defendant subsequently filed another motion to vacate his convictions and

sentence. The district court construed this motion as an unauthorized second or

successive 28 U.S.C. § 2255 motion and dismissed it without prejudice for lack of

jurisdiction. We affirm.

I.        BACKGROUND
          This appeal concerns the latest in a line of motions filed by Defendant

challenging his convictions and sentence. Following denial of a motion to vacate

under 28 U.S.C. § 2255, Defendant filed a motion entitled “Motion to Vacate

Conviction, Sentence, and Related Civil Orders.” Defendant deemed his motion “a

claim in an independent action, or as a motion addressed to the inherent power of

the court to set aside a judgment procured by fraud on the court.” He alleged

violations of the Fifth, Sixth, and Fourteenth Amendments. He requested that the

court enter an “order GRANTING [his] request for vacation of the prior conviction



1
     United States v. Sencan, 629 F. App’x 884 (11th Cir. 2015).
2
     United States v. Petersen, 708 F. App’x 983 (11th Cir. 2017).
                                                  2
          USCA11 Case: 20-13790       Date Filed: 05/28/2021    Page: 3 of 7



and restitution orders, and expungement of his arrest and conviction from the

record.” The district court referred Defendant’s motion to the magistrate judge.

      The magistrate judge found that Defendant’s motion must be construed as a

second § 2255 motion. The magistrate judge further found that “it plainly appears

from the motion and the record of this case that [Defendant] is not entitled to relief

because the motion is an unauthorized second or successive § 2255 motion that is

due to be dismissed for lack of jurisdiction.”

      Defendant objected to the magistrate judge’s report and recommendation. In

particular, Defendant asserted that his motion was not meant to be construed as a

§ 2255 motion. Rather, Defendant argued his motion should be considered under

Rule 60(b) of the Federal Rules of Civil Procedure.

      The district court adopted the magistrate judge’s report and

recommendations, noting “[Defendant’s] lengthy history of overlapping, redundant

and often frivolous post-conviction motions.” The court found that [Defendant] is

attempting once again to use artful (albeit misguided) pleading strategies to

circumvent [the Antiterrorism and Effective Death Penalty Act] statutory

prohibition on unauthorized second and successive § 2255 petitions.” Citing

“[b]lack-letter binding precedent,” the district court explained, as it had in denying

one of Defendant’s previous motions, that Rule 60(b) is not available to Defendant

as a vehicle for relief from the underlying criminal judgment. The district court


                                          3
            USCA11 Case: 20-13790          Date Filed: 05/28/2021      Page: 4 of 7



further found that, even if it could consider Defendant’s motion on the merits,

Defendant would not be entitled to relief because “[t]he issues, ‘facts’ and

arguments presented . . . have been considered and rejected by this and other courts

on the merits, often multiple times in multiple rulings.” Accordingly, the district

court dismissed for lack of jurisdiction Defendant’s motion challenging his

convictions and any portion of his sentence except for restitution. 3

II.    DISCUSSION
       A.     Standard of Review

       We review de novo a district court’s dismissal of a § 2255 motion as second

or successive. Boyd v. United States, 754 F.3d 1298, 1301 (11th Cir. 2014). We

liberally construe a pro se motion and provide review on any legally justifiable

ground. United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).

       B.     The District Court Properly Dismissed for Lack of Jurisdiction
              Defendant’s Motion Challenging His Convictions and Sentence
       Defendant argues, as he did below, that his motion should not be construed

as a § 2255 motion and should instead be considered under Federal Rule of Civil

Procedure 60(b). We agree with the district court’s decision construing

Defendant’s motion as a second or successive § 2255 motion and dismissing it for

lack of jurisdiction.



3
  The district court considered but denied the portion of Defendant’s motion challenging
restitution. Defendant did not appeal that portion of the district court’s order.
                                               4
            USCA11 Case: 20-13790           Date Filed: 05/28/2021        Page: 5 of 7



       Defendant moves to set aside his judgment which he contends was

“procured by fraud on the court.” The proper vehicle for challenging criminal

judgments is a motion to vacate, set aside, or correct a sentence pursuant to 28

U.S.C. § 2255. “Rule 60(b) simply does not provide for relief from judgment in a

criminal case.” United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(finding that the district court lacked subject matter jurisdiction necessary to

provide Rule 60(b) relief where defendant’s Rule 60(b) motion challenged criminal

forfeitures). Because Defendant’s motion seeks to challenge the trial proceedings

and assert or reassert a claim for relief, instead of pointing out a defect in the

integrity of his earlier § 2255 motion proceeding in this case, the district court did

not err in construing Defendant’s motion as a § 2255 motion4 rather than a motion

under Rule 60(b)5 of the Federal Rules of Civil Procedure. Gilbert v. United

States, 640 F.3d 1293, 1323 (11th Cir. 2011) (“The operation and effect of



4
  We reject Defendant’s suggestion that his motion cannot be construed as a § 2255 motion
because he is “not incarcerated for purposes of this appeal.” Under § 2255, the defendant must
be “in custody” at the time of filing the motion and may raise claims that test the legality of the
detention. 28 U.S.C. § 2255(a); United States v. Brown, 117 F.3d 471, 475, n.4 (11th Cir. 1997)
(The nature of the pleading “must be determined as of the date it was filed.”). However, a
defendant serving a term of supervised release is “in custody” within the meaning § 2255.
Brown, 117 F.3d at 475.
5
  Defendant’s brief also cites Federal Rule of Civil Procedure 60(d) in addition to Rule 60(b).
But whether Defendant’s motion is construed as a motion under Rule 60(b) or 60(d)(1) or (3)
does not alter the outcome. The instances of alleged fraud cited by Defendant on appeal relate to
the trial proceedings. Regardless of the Federal Rule of Civil Procedure invoked, Defendant’s
motion constitutes an improper successive attack on the merits of the criminal judgment rather
than a challenge to the integrity of the federal habeas proceedings.
                                                 5
          USCA11 Case: 20-13790        Date Filed: 05/28/2021   Page: 6 of 7



[§ 2255(h)] would be undercut if new claims could be brought or old claims could

be relitigated through the simple expedient of slapping a Rule 60(b) label on what

is in all other respects a second or successive petition or motion.”).

      Moreover, we see no error in the district court’s determination that

Defendant’s motion constitutes an impermissible second or successive § 2255

motion. Defendant’s motion to vacate seeks to relitigate issues previously raised

and rejected in his previous motions, including his original § 2255 motion, and is

properly considered a second or successive motion. See Stewart v. United States,

646 F.3d 856, 859–63 (11th Cir. 2011) (recognizing only a “small subset of

unavailable claims that must not be categorized as successive”). The Antiterrorism

and Effective Death Penalty Act “dramatically limits successive attempts at habeas

relief.” Id. A district court may consider a successive motion only if it complies

with 28 U.S.C. § 2255(h). This “gatekeeping provision” requires a second or

successive motion to be certified by the court of appeals as containing:

      (1) newly discovered evidence that, if proven and viewed in light of the
      evidence as a whole, would be sufficient to establish by clear and
      convincing evidence that no reasonable factfinder would have found
      the movant guilty of the offense; or
      (2) a new rule of constitutional law, made retroactive to cases on
      collateral review by the Supreme Court, that was previously
      unavailable.
28 U.S.C. § 2255(h). Here, Defendant did not seek, much less obtain, the required

certification. Accordingly, the district court lacked jurisdiction to consider the

                                           6
            USCA11 Case: 20-13790     Date Filed: 05/28/2021   Page: 7 of 7



merits of Defendant’s motion. Farris v. United States, 333 F.3d 1211, 1216 (11th

Cir. 2003) (per curiam).

III.     CONCLUSION

         For the reasons explained above, we AFFIRM the decision of the district

court.




                                          7